Case 2:19-mc-00083-CAS-E Document 8-2 Filed 06/21/19 Page 1 of 2 Page ID #:147




                   EXHIBIT 2
      Case 2:19-mc-00083-CAS-E Document 8-2 Filed 06/21/19 Page 2 of 2 Page ID #:148




From:                          cacd_ecfmail@cacd.uscourts.gov
Sent:                          Friday, June 7, 2019 10:23 AM
To:                            ecfnef@cacd.uscourts.gov
Subject:                       Activity in Case 2:19-mc-00083-CAS-E Ira Kleiman et al v. Craig Wright Text Only
                               Notice (Attorney Civil Case Opening)



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                  UNITED STATES DISTRICT COURT

                                CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing

The following transaction was entered on 6/7/2019 at 10:22 AM PDT and filed on 6/7/2019
Case Name:           Ira Kleiman et al v. Craig Wright
Case Number:         2:19-mc-00083-CAS-E
Filer:
Document Number: 7(No document attached)


Docket Text:
NOTICE OF HEARING on Motion Related to a Subpoena from Another District by Clerk of
Court. Counsel is hereby notified that the MISC - Motion Related to Subpoena from Another
District, [1] is set for hearing. Motion set for hearing on 7/8/2019 at 10:00 AM before Judge
Christina A. Snyder. THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (ghap)
TEXT ONLY ENTRY


2:19-mc-00083-CAS-E Notice has been electronically mailed to:

Kinh-Luan Tran ltran@bsfllp.com, Docket@ltlattorneys.com, gordon.garcia@ltlattorneys.com,
joe.tuffaha@ltlattorneys.com, julie.choi@ltlattorneys.com, lynette.suksnguan@ltlattorneys.com

Maxwell V Pritt   mpritt@bsfllp.com, jchavez@bsfllp.com, mlareine@bsfllp.com

2:19-mc-00083-CAS-E Notice has been delivered by First Class U. S. Mail or by other means BY THE
FILER to :
